                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GEOFFREY W. FREEMAN, #N40858,                      )
                                                    )
                 Plaintiff,                         )
                                                    )
 vs.                                                )          Case No. 18−cv–02144−SMY
                                                    )
 JACQUELINE LASHBROOK,                              )
 KEVIN REICHERT,                                    )
 JOSHUA SCHOENBECK,                                 )
 ANDREW SPILLER,                                    )
 COUNSELOR BARTON,                                  )
 PATTY THULL-SNEED                                  )
 and JOHN DOES,                                     )
                                                    )
                 Defendants.                        )

                              MEMORANDUM AND ORDER

YANDLE, District Judge:

        Plaintiff Geoffrey Freeman, an inmate who is in the custody of the Illinois Department of

Corrections (“IDOC”) and currently incarcerated at Menard Correctional Center (“Menard”),

brings this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff claims that prison officials at

Menard conspired to retaliate against him for filing grievances and a lawsuit against them. (Docs.

1, 1-1). He seeks a protective order, expedited discovery and unspecified injunctive relief. (Doc.

1, p. 20).

        The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints to filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).


                                                        1
                                            The Complaint

        Plaintiff makes the following allegations in the Complaint: Defendants conspired to

retaliate against him for filing grievances and a lawsuit against them in Freeman v. Reicherd,

No. 17-cv-372-SMY-RJD (S.D. Ill. 2017) (“prior lawsuit”). (Docs. 1, 1-1). Just three days after

filing the prior lawsuit, Reichert, Schoenbeck, and Spiller authorized Plaintiff’s transfer to Pontiac

Correctional Center (“Pontiac”), a facility they knew posed a substantial risk of injury or death to

Plaintiff. (Id.). To prevent the transfer, Plaintiff signed out of protective custody (“PC”). (Id.).

        While Plaintiff was on a Court Writ at Stateville from January until April 2018, the

defendants circulated his legal mail among security threat group (“STG’) inmates at Menard,

including a sealed document in his prior lawsuit. (Id. at p. 15). The defendants also intercepted

an emergency grievance that Plaintiff filed on March 2, 2018 to complain about Menard’s practice

of facilitating unlawful gang activity. 1 (Doc. 1, pp. 9-10; Doc. 1-1, pp. 1-3). Patty Sneed-Thull

failed to investigate the grievance and concealed facts related to it. (Doc. 1, p. 15).

        The defendants’ conduct prompted Plaintiff to seek PC when he returned from the Court

Writ on April 11, 2018. (Id. at p. 10). Processing him for PC took almost two months. (Id.).

During this time, Spiller placed Plaintiff in an area dominated by “hand-picked” STG inmates,

who routinely threatened him. (Id. at p. 12). Counselor Barton and Warden Lashbrook authorized

Plaintiff’s transport to Stateville alongside STG inmates on two occasions. 2 (Id. at pp. 12, 14).




1
  His emergency grievance cited the following gang activity at Menard, among other things: (a) setting
terms of phone usage for non-STG inmates; (b) selling merchandise to non-STG inmates; (c) occupying
non-STG inmates on work assignment while granting STG inmates immunity from searches; (d) accessing
non-STG inmate’s mail and J-Pay receipts; and (e) selling, delivering, and distributing controlled
substances to non-STG inmates for profit. (Doc. 1, p. 9; Doc. 1-1, pp. 1-3).
2
  Plaintiff was transported to Stateville on May 9, 2018 and remained there for several days. (Doc. 1, pp.
12, 14). He was transported there again on July 11, 2018 and stayed until September 5, 2018. Each time,
he was housed with STG inmates. (Id.).

                                                        2
Following the first incident, Plaintiff was immediately placed in PC when he returned to Menard

on May 16, 2018. (Doc. 1, p. 13; Doc. 1-1, pp. 11-12). Defendants then refused to transport him

to court on June 22, 2018. 3 (Id.). Following the second incident, Spiller warned Plaintiff that he

would “wake up in Pontiac,” if he did not “idle his pen” and stop talking. (Doc. 1, p. 15). To

avoid transfer to Pontiac, Plaintiff filed an emergency grievance to warn prison officials of the risk

of injury or death he faces at Pontiac. Although Plaintiff is now housed in PC at Menard, he lives

in fear of injury or death. 4 (Id. at pp. 16-17).

                                               Discussion

        The Court finds it convenient to reorganize the pro se Complaint into the following

enumerated Counts:

        Count 1:        Defendants Reichert, Schoenbeck Spiller and/or Thull-Sneed, either
                        individually or in conspiracy with one another and in violation of the First
                        Amendment, retaliated against Plaintiff for filing emergency grievance(s)
                        in 2018 and the prior lawsuit in 2017 against them by:

                        (a)     authorizing and/or threatening Plaintiff’s transfer to Pontiac;

                        (b)     circulating Plaintiff’s legal mail among STG inmates at Menard;

                        (c)     intercepting, reading, and circulating Plaintiff’s emergency
                                grievance dated March 2, 2018;

                        (d)     delaying Plaintiff’s placement in PC from April until June 2018;

                        (e)     housing Plaintiff with or near STG inmates in a cell with a steel-box
                                door in 2018;

                        (f)     transporting Plaintiff with STG inmates to Stateville in May and
                                July 2018; and/or

                        (g)     refusing to transport Plaintiff to court on June 22, 2018.



3
  This resulted in an alleged delay in Plaintiff’s case but no other impediments to litigation.
4
  Plaintiff complains that the cell has a steel-box door with limited openings for observation or air flow,
increasing his chance of injury or death from other inmates or heat-related ailments. (Doc. 1, p. 17).

                                                        3
        Count 2:          Defendants Lashbrook and Barton, either individually or in conspiracy with
                          Reichert, Schoenbeck and Spiller and in violation of the First Amendment,
                          retaliated against Plaintiff for filing emergency grievance(s) in 2017 and a
                          prior lawsuit in 2017 by delaying his processing for PC and transporting
                          him to Stateville alongside STG inmates in May and July 2018.

Any other claim that is mentioned in the Complaint but not addressed herein should be

considered dismissed without prejudice as inadequately pled under Twombly.5

        In Counts 1 and 2, Plaintiff claims that the defendants conspired to retaliate by taking

adverse action against him at Menard in 2018 for filing a 2017 lawsuit and 2018 emergency

grievance(s) against them (Docs. 1, 1-1). In order to state a claim for retaliation under the First

Amendment, the plaintiff must demonstrate that (1) he engaged in constitutionally protected

speech, (2) he suffered a deprivation likely to deter protected speech; and (3) his protected speech

was a motivating factor in the defendants’ actions. Antoine v. Ramos, 497 F. App’x 631, 634 (7th

Cir. 2012). A civil conspiracy claim requires the plaintiff to identify the parties involved in the

conspiracy, the general purpose, and the approximate date. Walker v. Thompson, 288 F.3d 1005,

1007-08 (7th Cir. 2002); Lewis v. Washington, 300 F.3d 829, 831 (7th Cir. 2002).

        The allegations in the Complaint support a claim against the defendants in Counts 1 and 2

for conspiracy to retaliate against Plaintiff. However, the unknown defendants identified as “John

Does” will be dismissed from this action without prejudice. Although Plaintiff identifies these

unknown individuals in the case caption, he does not mention them in the statement of his claim.

Merely invoking the name of a potential defendant is not sufficient to state a claim against that

individual. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998) (“A plaintiff cannot state a

claim against a defendant by including the defendant’s name in the caption.”). Plaintiff must also




5
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                             4
refer to these unknown individuals in the statement of his claim and set forth allegations which

demonstrate that each “John Doe” was involved in the deprivation of his constitutional rights.

Having failed to do so, Defendants John Does will be dismissed without prejudice from the action.

                                         Request for Relief

       In his Request for Relief, Plaintiff seeks a protective order and unspecified injunctive relief.

(Doc. 1, p. 20). Plaintiff does not explain what he means by a “protective order” or describe what

injunctive relief he requires. He does not mention a temporary restraining order (“TRO”) or a

preliminary injunction. Given that the claims arose between April 2017 and September 2018, it

does not appear that interim relief is necessary. The Court thus construes Plaintiff’s request for

relief as relief at the close of this case. If Plaintiff requires more immediate relief from the Court,

he should file a separate motion for TRO and/or preliminary injunction pursuant to Rule 65(a) or

(b) of the Federal Rules of Civil Procedure. In the motion, he should describe the exact relief he

seeks and the facts that support his request for relief. Plaintiff may file a Rule 65 motion at any

time it is necessary to do so during the pending action.

                                             Disposition

       IT IS HEREBY ORDERED that COUNT 1 against Defendants REICHERT,

SCHOENBECK, SPILLER, and THULL-SNEED and COUNT 2 against Defendants

LASHBROOK, BARTON, REICHERT, SCHOENBECK, SPILLER, and THULL-SNEED

survive screening pursuant to 28 U.S.C. § 1915A and will receive further review. COUNTS 1

and 2 are DISMISSED without prejudice against all other defendants for failure to state a claim.

       IT IS FURTHER ORDERED that Defendants JOHN DOES are DISMISSED without

prejudice from this action because the Complaint fails to state a claim for relief against them.

       IT IS FURTHER ORDERED that, with respect to COUNTS 1 and 2, the Clerk of Court

shall prepare for Defendants LASHBROOK, REICHERT, SCHOENBECK, SPILLER,

                                                      5
BARTON and THULL-SNEED: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service

of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to

mail these forms, a copy of the Complaint, and this Memorandum and Order to each Defendant’s

place of employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent,

the Clerk shall take appropriate steps to effect formal service on that Defendant, and the Court will

require that Defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       IT IS FURTHER ORDERED that, if a Defendant can no longer be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current

work address, or, if not known, his or her last-known address. This information shall be used only

for sending the forms as directed above or for formally effecting service. Any documentation of

the address shall be retained only by the Clerk. Address information shall not be maintained in

the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

       IT IS ALSO ORDERED that if judgment is rendered against Plaintiff, and the judgment

includes the payment of costs under Section 1915, Plaintiff will be required to pay the full amount

of the costs, even though his in forma pauperis motion was granted. 28 U.S.C. § 1915(f)(2)(A).




                                                      6
       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: February 8, 2019
                                                       s/ STACI M. YANDLE
                                                       District Judge
                                                       United States District Judge

                                          Notice to Plaintiff

The Court will take the necessary steps to notify the appropriate defendants of your lawsuit and

serve them with a copy of your complaint. After service has been achieved, the defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will

take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                      7
